Citation Nr: 1737689	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  12-13 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a heart disability, to include as secondary to exposure to herbicide agents.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Spigelman, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1965 to April 1967.  

This case comes before the Board of Veteran's Appeals (Board) on appeal from September 2010 and November 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

This case was previously before the Board in November 2014, at which time the issues currently on appeal were remanded for further development.  This case has been returned to the Board for further appellate action.  

The Board notes that the November 2014 rating decision indicated that the scope of the Veteran's heart disability was entitlement to service connection for an ischemic heart condition, to include as due to Agent Orange exposure.  Review of the record indicates that the Veteran has been diagnosed with atrial fibrillation.  Accordingly, the Board has recharacterized the issue on appeal as service connection for a heart disability to better reflect the scope of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The Board notes that the Veteran has claimed service connection for hypertension, and this claim has been separately adjudicated by the RO.  


FINDINGS OF FACT

1.  A heart disability is not etiologically related to the Veteran's active service, and was not caused or permanently worsened by exposure to herbicide agents.  

2.  The Veteran does not have a service-connected disability.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a heart disability have not been met.  38 U.S.C. §§ 1101, 1110 (2016); 38 C.F.R. 3.102, 3.303, 3.307, 3.309 (2016).  

2.  The criteria for a TDIU have not been met.  38 U.S.C. § 1155 (2016); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Entitlement to Service Connection for a Heart Disability

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2016); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

The Veteran served in the Republic of Vietnam during the Vietnam Era and is therefore presumed to have been exposed to herbicide agents.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2016).  

The Veteran has asserted that he has a heart disability that is related to his active service.  Specifically, the Veteran reported that he had an incident while serving in Vietnam indicative of a heart disability.  

Service treatment records (STRs) are silent for complaints of, or treatment for a heart disability while the Veteran was in active service.  In April 1964, June 1965, and March 1967, the Veteran was afforded a preinduction exam, an induction exam, and a separation exam, respectively.  While the Veteran did report that his grandmother had a heart condition, there is no indication from any of the examination reports that the Veteran was diagnosed with a heart disability at that time.  

Review of the post-service medical evidence of record indicates that the Veteran has received treatment from a private cardiologist and from the VA Medical Center (VAMC) for various disabilities.  A review of the VAMC treatment notes of record shows that the Veteran was diagnosed with atrial fibrillation in 1989 during an Agent Orange examination.  However, there is no indication from the treatment notes of record that the Veteran has been found to have a heart disability as a result of his active service or that the Veteran's heart disability was a result of Agent Orange exposure.  

A review of the private cardiologist's treatment notes of record reveals that the Veteran was found to have atrial fibrillation.  However, there is no indication from the treatment notes of record that the Veteran was found to have a heart disability as a result of his active service or that the Veteran's heart disability was a result of Agent Orange exposure.

At a September 1996 VA examination, the Veteran discussed his 1989 diagnoses. However, the examiner observed no significant symptomatology.  Upon examination, the examiner found that the Veteran's heart showed normal sinus rhythm with no murmurs or gallops.  The examiner diagnosed the Veteran with hypertensive cardiovascular disease with left ventricular hypertrophy and paroxysmal atrial fibrillation.  The examiner did not offer an opinion as to whether the Veteran's heart disabilities were a result of his active service.  

At a second September 1996 VA examination, the Veteran noted that he had been diagnosed with high blood pressure and heart arrhythmia since 1989.  An examination of the Veteran's cardiovascular system found that the Veteran's heart demonstrated a normal sinus rhythm with no murmurs and no thrills.  The examination also found that the Veteran's peripheral pulses were present and adequate.  The examiner diagnosed the Veteran with hypertensive cardiovascular disease, atrial fibrillation, and status post-bilateral breath gynecomastia.  

At an April 1997 VA examination, the Veteran was found to have a heart arrhythmia; however, examination of the Veteran's heart also determined that the Veteran's heart had no murmurs, no rills, and present and adequate peripheral pulses.  The examiner diagnosed the Veteran with atrial fibrillation.

At a June 2010 VA examination, the Veteran said that he had a history of over 30 years of atrial fibrillation, palpitations, chest pain, and cardiomegaly.  The Veteran complained of episodes of sharp chest discomfort several times per month, usually occurring at morning or when he worked on his yard.  The Veteran denied having myocardial infarctions, rheumatic heart disease, syphilitic heart disease, coronary artery disease, endocarditis, pericarditis, and syncope.  

The examiner noted that the Veteran had no history of myocardial infarctions, rheumatic fever, congestive heart failure, other heart disease, dizziness, and syncope and valvular heart disease including prosthetic valve.  The examiner found the Veteran to have a positive history of hypertension, hypertensive heart disease, heart rhythm disturbances, angina, fatigue and dyspnea.  The examiner noted that the Veteran experienced an onset of dyspnea on moderate exertion.  

Cardiac examination found no evidence of congestive heart failure or pulmonary hypertension.  The examination revealed that the S1 and S2 heart sounds were present and that no extra heart sounds were observed.  The heart rhythm was found to be irregularly irregular and the Veteran's heart size was found to be larger than normal.  

An angiogram revealed a low probability for adenosine induced reversible perfusion changes to suggest the presence of myocardial ischemia.  An electrocardiogram 
(ECG) found that the Veteran's left ventricle and left ventricular ejection fraction were normal.  The ECG also suggested at least grade 1 diastolic dysfunction and revealed that the Veteran's left atrium was severely dilated and his right atrium was moderately dilated.  The ECG finally found mild tricuspid regurgitation and no pericardial effusion.  Ultimately, the examiner found no evidence that the Veteran had an ischemic heart disease and did not opine as to whether any non-ischemic heart disability the Veteran did have was a result of his active service.  

Of record is a transcript of an RO hearing held in September 1997.  At the hearing, the Veteran testified that while serving in Vietnam, he had an incident where he felt dizzy and fell down unconscious.  The Veteran related that he was taken to the dispensary due to a heart condition and high blood pressure, was placed under observation, and was later transferred to Company.  He said that he suspected he had an incident while in-service but could not remember why or what happened to him.  The Board finds the Veteran's testimony regarding his observable symptoms to be competent and his observations to be credible.  

The Veteran has argued that his heart condition was caused by exposure to herbicide agents while serving in Vietnam.  However, only ischemic heart disease may be service connected on the basis of exposure to Agent Orange.  38 C.F.R. §3.309(e) (2016).  The Board notes that for purposes of service connection on the basis of herbicide exposure, ischemic heart diseases include, but are not limited to: acute, subacute, and old myocardial infarctions; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable, and Prinzmetal' s angina.  38 C.F.R. §3.309(e) (2016).  Hypertension or peripheral vascular diseases or strokes, or any other conditions that do not qualify within the generally accepted medical definition of ischemic heart disease are not considered ischemic heart diseases for purposes of service connection on the basis of herbicide exposure.  38 C.F.R. §3.309(e), Note 2 (2016).  

The Board finds that the Veteran's diagnosis of atrial fibrillation does not constitute an ischemic heart disorder for purposes of presumptive service connection on the basis of herbicide agent exposure.  

When a claimed disorder is not included as a presumptive disorder, direct service connection may nevertheless be established by demonstrating that the disease was in fact "incurred" during service by proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1044 (Fed Cir. 1994).  The Veteran has provided a lay opinion that his heart conditions are both related to direct incurrence in service and to exposure to herbicide agents.  The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Lay persons are competent to provide opinions on some medical issues.  Id. at 435.  However, the specific issue in this case, the cause of his heart conditions falls outside the realm of common knowledge the Veteran.  See Jandreau, 492 F.3d at 1377 n.4.  
  
Determining the etiology of the Veteran's heart conditions requires medical inquiry into biological processes, pathology, anatomical relationships, and physiological functioning.  Such internal physical processes are not readily observable and are not within the competence of the Veteran in this case, who has not been shown by the evidence of record to have the skills, expertise, or medical training needed to make such a determination.  As such, his lay opinion is not competent evidence and therefore is of no probative value.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (indicating lay evidence must demonstrate some competence).

In this case, there is no competent evidence that establishes a nexus between the Veteran's claimed heart condition and exposure to herbicide agents in service or to any other in-service incident.  

In sum, the Veteran does not have ischemic heart disease and there is no competent evidence to show that his heart disability is etiologically related to his active service, including as due to herbicide exposure.  Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for a heart disability is not warranted.  38 U.S.C. §5107(b) (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   


Entitlement to a TDIU

The Veteran asserts that his heart disability renders him unemployable.  Treatment records reveal that the Veteran worked as a post-office employee and for Intel Puerto Rico.  The records show that the Veteran last worked in October 1996 and had to retire for reasons of health.  A June 2010 VA examination found that the Veteran was currently unemployed due to atrial fibrillation, but opined that the Veteran did not have an ischemic heart disease.  

The Veteran currently is not service-connected for any disability.  In order to qualify for a schedular or extraschedular TDIU, the Veteran must have a service-connected disability or disabilities that render him unemployable.  See 38 C.F.R. §4.16 (2016).  As the Veteran is not service-connected for any disabilities, a TDIU is not warranted.  


ORDER

Entitlement to service connection for a heart disability is denied.

Entitlement to a TDIU is denied.


____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


